DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Foreign priority papers submitted under 35 U.S.C. § 119(a)-(d) or 35 U.S.C. § 365(a)-(c) are acknowledged.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 08/20/2021 has/have been considered. The submission(s) is/are in compliance with the provisions of 37 CFR § 1.97.


Specification
The disclosure is objected to because of the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Correction is required.  See MPEP § 608.01(b).
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.



Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1. Claim(s) 1-4 is/are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Publication No. 20190299653 to Lang et al. (hereinafter “Lang”).
With respect to claim 1, Lang discloses a liquid ejecting device (FIG.s 2A-5) comprising: a liquid ejecting head configured to eject a liquid onto a medium transported (230-233); and an alternating current electric field generation unit configured to generate an alternating current electric field, wherein the alternating current electric field generation unit includes a first electrode and a second electrode disposed adjacent to each other (110A, 112A, 210, 215, 310, 315, 310’, 315’, 410, 415, 510, 515 FIG.s 2A-5), a high-frequency voltage generation unit configured to generate a high-frequency voltage to the first electrode and the second electrode ([0063] FIG.s 2A-5) , and a conductor configured to electrically couple the first electrode and the second electrode to the high-frequency voltage generation unit ([0063] FIG.s 2A-5), and the first electrode and the second electrode are disposed upstream of the liquid ejecting head in a transport direction of the medium ([0062] FIG.s 2A-5).
With respect to claim 2, Lang discloses a pretreatment unit upstream of the first electrode and the second electrode in the transport direction of the medium, the pretreatment unit being configured to apply a treatment liquid to the medium ([0062] FIG.s 2A-5).
With respect to claim 3, Lang discloses wherein the alternating current electric field generation unit is configured to selectively generate any one of a plurality of types of alternating current electric fields having different frequencies ([0063] FIG.s 2A-5).
With respect to claim 4, Lang discloses comprising: a cover configured to cover the first electrode and the second electrode (110A, 112A, 210, 215, 310, 315, 310’, 315’, 410, 415, 510, 515 FIG.s 2A-5).

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The primary reason for allowance for claim 5 is that applicant's claimed invention includes the liquid ejecting device with a wiper configured to wipe a surface of the cover.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
The primary reason for allowance for claim 6 is that applicant's claimed invention includes the liquid ejecting device with an air blowing unit configured to blow air to the first electrode and the second electrode, wherein in a direction perpendicular to a surface of the support portion, a distance between the surface of the support portion and the air blowing unit is greater than a distance between the surface of the support portion and the first electrode and the second electrode.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
The primary reason for allowance for claim 7 is that applicant's claimed invention includes the liquid ejecting device with an air blowing unit, wherein the conductor includes a winding and the air blowing unit is configured to blow air to the winding.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
The primary reason for allowance for claim 8 is that applicant's claimed invention includes the liquid ejecting device with a temperature detection unit configured to detect a temperature of at least one of the conductor, the first electrode, and the second electrode, wherein the control unit is configured to stop generation of the high-frequency voltage from the high-frequency voltage generation unit to the first electrode and the second electrode based on a result detected by the temperature detection unit.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY W THIES/Primary Examiner, Art Unit 2853